Citation Nr: 0107155	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  96-27 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

Entitlement to a higher rating for bronchitis, initially 
assigned a 10 percent evaluation, effective from January 
1994.

Entitlement to a higher rating for residuals of fracture of 
the right thumb, initially assigned a zero percent 
evaluation, effective from January 1994.

Entitlement to a higher rating for residuals of a stress 
fracture of the left tibia, initially assigned a zero percent 
evaluation, effective from January 1994.


(The issues of entitlement to a higher rating for a right 
knee disability, initially assigned a 10 percent evaluation, 
effective from January 1994; entitlement to a higher rating 
for a left knee disability, initially assigned a 10 percent 
evaluation, effective from January 1994; entitlement to a 
higher rating for a low back disorder, initially assigned a 
10 percent evaluation, effective from January 1994; 
entitlement to a higher rating for a right shoulder 
disability, initially assigned a 10 percent evaluation, 
effective from January 1994; and entitlement to a higher 
rating for a left shoulder disability, initially assigned a 
10 percent evaluation, effective from January 1994 were 
discussed in a December 1999 remand and will not be addressed 
herein).



REPRESENTATION

Appellant represented by:	Lisa A. Lee, attorney



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from August 1981 to August 
1985 and from November 1986 to January 1994.

This appeal came to the Board of Veterans' Appeals (Board) 
from a February 1995 RO rating decision that granted service 
connection for bronchitis and assigned a 10 percent rating 
for this condition, effective from January 1994; granted 
service connection for residuals of fracture of the right 
thumb and assigned a zero percent rating for this condition, 
effective from January 1994; and granted service connection 
for residuals of stress fracture of the left tibia and 
assigned a zero percent rating for this condition, effective 
from January 1994.  In November 1999, the Board granted the 
veteran's motion to advance the case on the docket because 
good or sufficient cause was shown.  In December 1999, the 
Board denied higher ratings for bronchitis, residuals of 
fracture of the right thumb, and residuals of a stress 
fracture of the left tibia.

The veteran then appealed the December 1999 Board decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, the Court).  He also appointed Lisa A. 
Lee, attorney, to represent him before the Court and VA.  In 
a January 2001 order, the Court granted a December 2000 joint 
motion from the parties to vacate the December 1999 Board 
decision and to remand the case for readjudication and 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(to be codified at 38 U.S.C.A. §§ 5100, 5103A, and 5126, and 
to be codified as amended at 5102, 5103, 5106 and 5107).

In a January 2001 letter, the Board asked the veteran's 
attorney whether she wanted to submit additional argument and 
evidence.  Correspondence dated in February 2001 was received 
from the attorney.


REMAND


Copies of the joint motion of the VA Secretary and attorney 
for the veteran, the January 2001 Court order, and the 
February 2001 correspondence of the attorney have been 
reviewed.  After review of the record and Court instructions, 
it is the Board's determination that additional development 
and adjudicative action is required, as detailed below.  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The veteran should be notified of the 
evidence needed to successfully prove his 
claims for higher ratings for bronchitis, 
residuals of a fracture of the right 
thumb, and residuals of stress fracture 
of the left tibia.  He should be notified 
of the type of evidence needed to support 
a higher rating for bronchitis under the 
provisions of diagnostic code 6600, 
effective prior to and as of October 7, 
1996; the type of evidence needed to 
support a higher rating for the right 
thumb condition under diagnostic code 
5224 or other appropriate code; and the 
type of evidence to support a higher 
rating for residuals of stress fracture 
of the left tibia under diagnostic code 
5262 or other appropriate code.

2.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for respiratory problems, right 
thumb problems, and left tibia problems 
since separation from service.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

3.  The veteran should be scheduled for a 
contemporary VA compensation examination 
to determine the severity of the 
bronchitis, residuals of fracture of the 
right thumb, and residuals of stress 
fracture of the left tibia that takes 
into account prior medical evaluations 
and treatment.  All indicated studies, 
including pulmonary function testing and 
range of motion testing of the right 
thumb and joints of the left leg affected 
by the stress fracture of the left tibia, 
should be performed.  All clinical 
findings should be reported in detail.  

The examiner should express opinions as 
to the severity of the bronchitis, 
residuals of fracture of the right thumb, 
and residuals of stress fracture of the 
left tibia, including whether or not 
there is severe painful motion or 
weakness of the right hand and/or left 
leg due to the fracture of the right 
thumb and stress fracture of the left 
tibia.  The examiner should be asked 
whether pain or weakness significantly 
limits functional ability during flare-
ups or when the right thumb and/or left 
leg is used repeatedly over a period of 
time.  The examiner should also be asked 
to determine whether the joints exhibit 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  The 
examiner should support the opinions by 
discussing medical principles as applied 
to specific medical evidence in this 
case.  In order to assist the examiner in 
providing the requested information, the 
claims folder must be made available to 
the physician and reviewed prior to the 
examination.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001), and 01-13 
(February 5, 2001), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

5.  The RO should review the claims.  This 
review should consider the holding of the 
Court in Fenderson v. West, 12 Vet. App. 
119 (1999) with regard to "staged 
ratings".  The review of the claims for 
higher ratings for the residuals of 
fracture of the right thumb and residuals 
of stress fracture of the left tibia 
should reflect consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 
(2000).  The review of the claim for a 
higher rating for bronchitis should 
reflect consideration of the provisions of 
diagnostic code 6600, effective prior to 
and as of October 7, 1996.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement (SSOC) 
of the case should be sent to him and his 
attorney.  They should be given the 
opportunity to respond to the SSOC before 
the file is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




